11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Burt Lee Burnett,                              * From the County Court at Law
                                                 of Taylor County,
                                                 Trial Court No. 1-662-13.

Vs. No. 11-14-00147-CR                         * April 29, 2016

The State of Texas,                            * Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court, and we remand this cause to
the trial court for further proceedings not inconsistent with this opinion.